Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/2020 has been entered.

Response to Arguments
3.	The interpretation of claims 10 and 18 under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, set forth in the Final Office Action mailed on 6/23/2020 has been maintained. See below.

4.	Applicant’s arguments, see remarks page 8-11, filed 9/23/2020, with respect to the rejection(s) of claim(s) 1-18 under 35 U.S.C. 102(a)(1) as being anticipated by Wason (U.S. 5020108 A) have been fully considered as follows:




Applicant argues on page 8-10, regarding amended independent claims 1, 10 and 18 that “Specifically, Claim 1 has been amended to clarify that "the interface, the electrical measurement circuit, and the acoustic processing unit are each housed within the oscilloscope." This feature is disclosed, for example, in FIGURE 1. In Claims 10 and 18, several options for the measurement parameters have been deleted. Particularly, Claim 10 now only recites that the at least one measurement parameter comprises "a mask violation." (Remarks-Page 8)
………..
Thus, Wason clearly does not disclose the feature of amended Claim 1, according to which the electrical measurement circuit and the acoustic processing unit are each housed within the oscilloscope. Indeed, Wason even teaches away from the subject matter of Claim 1, as Wason teaches to provide the electrical measurement circuit and the acoustic processing unit external to the oscilloscope.
For at least this reason, applicant asserts that Claims 1-9 are not anticipated by Wason (Remarks-Page 9).
…
Additionally, Wason fails to disclose or fairly suggest generating an acoustic signal based on a mask violation, as recited in amended Claim 10. Indeed, the standalone auditory display instrument is not able to determine mask violations due to insufficient computational power (and the missing data exchange between oscilloscope and the auditory display instrument).
For at least this reason, applicant asserts that Claims 10-17 are not anticipated by Wason (Remarks-Page 10).

Moreover, Wason fails to disclose or fairly suggest determining any of the measurement parameters recited in Claim 18. All these measurement parameters require a more sophisticated analysis, and the standalone auditory display instrument of Wason does not determine mask violations due to insufficient computational power.
For at least this reason, applicant asserts that Claim 18 is not anticipated by Wason. Thus, applicant considers Claim 18 to be allowable (Remarks-Page 10).

Examiner Response:
Applicant’s arguments, see page 9 (stated above) regarding claim 1, have been fully considered and are persuasive. Therefore, the rejection of claim 1 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made as being unpatentable over Wason in view of Knierim, because applicant has amended the claims i.e. the following underlined limitations are newly added in claim 1, “wherein the interface, the electrical measurement circuit and the acoustic processing unit are each housed within the oscilloscope”. In view of applicant’s claim amendment, Knierim is applied to meet at least the amended limitation in claim 1 and claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wason in view of Knierim as set forth below. See the rejection set forth below.
Applicant’s arguments, see page 10 (stated above) regarding claim 10, have been fully considered and are persuasive. Therefore, the rejection of claim 10 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made as being unpatentable over Wason in view of Robinson, because applicant has amended the claims i.e. the following underlined limitations are newly added in claim 10, “wherein the acoustic processing unit is comprises a mask violation”. In view of applicant’s claim amendment, Robinson is applied to meet at least the amended limitation in claim 10 and claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wason in view of Robinson as set forth below. See the rejection set forth below.
Applicant’s arguments, see page 10 (stated above) regarding claim 18, have been fully considered and are persuasive. Therefore, the rejection of claim 18 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made as being unpatentable over Wason in view of Robinson, because applicant has amended the claims i.e. the following underlined limitations are newly added in claim 18, “the at least one of the following parameter …… mask violation……………”. In view of applicant’s claim amendment, Robinson is applied to meet at least the amended limitation in claim 18 and claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wason in view of Robinson as set forth below. See the rejection set forth below.

Applicant’s Argument:
Applicant argues on page 9, regarding amended independent claims 1, 10 and 18 that, “As described in Col. 20, lines 64-66, of Wason, the auditory display instrument processes the measurement signal and generates an audio signal based on certain properties of the measurement signal, namely based on pulse width, duty cycle, activity level, repetitive patterns, or sampled signal level of the measurement signal.
The auditory display instrument of Wason is different from the claimed subject matter in that it more or less directly converts the electrical signal measured by the probes 12 with 

Examiner Response:
Applicant’s arguments, see page 9 (stated above) regarding claim 1, have been fully considered and are not persuasive.
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) (discussed below).
In response to Applicant’s argument that does not include certain features of Applicant's invention, the limitations on which the Applicant relies (i.e., a more sophisticated analysis of the signal provided by the probe may take place with the oscilloscope according to the claimed subject matter) are not stated in the claims. It is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.



CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an electrical measurement unit”, and “acoustic processing unit” in claims 10 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
In this application in claims 10 and 18 the recited “an electrical measurement unit” coupled with the functional language “for measuring the electrical signal and for deriving at least one measurement parameter from the measured electrical signal”.

All these limitations in claims 10 and 18 have no structural meaning and are considered a generic placeholder.

In the present application (PGPUB NO: US 20190277670 A1) discloses:
In Paragraph 39, “the electrical measurement unit 18 can be implemented in hardware, such as analog circuitry, digital circuity, or combinations thereof, or software, or a combination of hardware and software”.
In Paragraph 42, “the acoustic processing unit 20 can be implemented in hardware, such as analog circuitry, digital circuity, or combinations thereof, or software, or a combination of hardware and software. In some embodiments, the acoustic processing unit 20 includes one or more programmed computing devices such as a processor (e.g., a microprocessor), a central processing unit (CPU), a digital signal processor (DSP), an application-specific integrated circuit (ASIC), a field-programmable gate array (FPGA), or the like, or any combinations thereof”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wason in the US Patent Number US 5020108 A in view of Knierim et al. (Hereinafter “Knierim”) in the US Patent Application Publication Number US 20170227581 A1.

Regarding claim 1, Wason teaches an oscilloscope (An audible displays and more particularly to the conversion of various salient features of signals in an electrical circuit (digital or analog) into audibly distinct sounds which are transmitted to a user through a speaker or headphones; Column 1 line 9-13; The audible display of the present invention is designed to be used as an oscilloscope peripheral or as a stand-alone instrument; Column 3 Line 7-9), comprising:
an interface (connecter or interface through which signal is fed from the electrical circuit to the probe (not shown in the figure)) with which a probe [12] in Figure 1 for probing a device under test (FIG. 1 the auditory display instrument is connected to the electronic circuit to be sampled by some type of circuit tapping means such as a probe(s) 12 which initially and selectively supplies at least one electronic signal from a point or between points of the electrical circuit to be analyzed; Column 5 Line 37-42) is connected in order to retrieve an electrical signal (FIG. 1 the auditory display instrument is connected to the electronic circuit to be sampled by some type of circuit tapping means such as a probe(s) 12 which initially and selectively Column 5 Line 37-42; the plug receptacle 21 for buffer 14 through which the sampled signal is fed. Power for the buffer and the probe contact mute signal are applied through connector 23; Column 6 Line 27-30; Figure 2);
an electrical measurement circuit [14] (buffer box 14 as the electrical measurement circuit as it measures the signal from the probe) configured to measure the electrical signal received from the probe [12] (A buffer box or input buffer 14 (FIG. 3) receives the signal from probe 12 and divides it into one signal which is transmitted onto the oscilloscope (in situations where the auditory display is used in conjunction with an oscilloscope) and another branch is transmitted onto the audio amplifier and filter 100 (FIG. 4). The buffer 14 of FIG. 3 is designed to receive a digital signal; Column 5 Line 42-49) and for deriving at least one measurement parameter from the measured electrical signal (After buffering, the signal is transmitted to the electrical bus 10 from whence it is made available to each of the audibly differentiable waveform generating sub-circuits 200, 300, 400, 500, and 600; Column 5 Line 54-57);
an acoustic processing circuit [sub-circuits 200, 300, 400, 500, and 600] configured to process a signal obtained from the electrical measurement circuit [14] (Each sub-circuit receives the input signal and electronically responds to a selected salient feature of that signal to generate a distinct waveform. The waveform is then transferred back to the bus line, through an amplifiers/filter; Column 4 Line 15-20; Column 5 Line 57-68 and Column 6 Line 1-9 explains the signal processing obtained from electrical measurement circuit 14); and
  	a loudspeaker [20] (speaker 20) for outputting an acoustic signal representative of the signal obtained from the electrical measurement circuit [14] (All of the above signals generated by sub-circuits 200, 300, 400, 500, and 600 are returned to the node of the audio ; Column 6 Line 10-15; 
The waveform is then transferred back to the bus line, through an amplifiers/filter, from whence it is converted to an audible sound or sound patterns by either a speaker, earphones, or some other type of transducer which converts electrical signals into sound waves; Column 4 Line 18-24), wherein 
the acoustic processing circuit [Sub circuits 200, 300, 400, 500, and 600]  is configured to generate the acoustic signal to be outputted by the loudspeaker [20] (Each sub-circuit receives the input signal and electronically responds to a selected salient feature of that signal to generate a distinct waveform. The waveform is then transferred back to the bus line, through an amplifiers/filter, from whence it is converted to an audible sound or sound patterns by either a speaker, earphones, or some other type of transducer which converts electrical signals into sound waves; Column 4 Line 15-24; Column 5 Line 57-68 and Column 6 Line 1-9 explains the signal processing obtained from electrical measurement circuit 14), the acoustic processing circuit [Sub circuits 200, 300, 400, 500, and 600] being further configured to modulate a predetermined acoustic signal by the at least one measurement parameter (The waveform is then transferred back to the bus line, through an amplifiers/filter, from whence it is converted to an audible sound or sound patterns by either a speaker, earphones, or some other type of transducer which converts electrical signals into sound waves. The selected sound patterns for each sub-circuit are designed to match speech characteristics for optimal human processing. The multiple channels of feature detectors thus produce an interesting complex sound pattern reflecting the signal characteristics; Column 4 Line 18-28).

Knierim teaches a test and measurement instruments such as digital oscilloscopes and more particularly, to triggering modes in such instruments (Paragraph [0002] Line 1-3), wherein 
the interface [410] (User interface 410), the electrical measurement circuit (input circuitry to receive signal and A/D converter 460 to convert to digital signal to process and determine output as the electrical measurement circuit) (The test and measurement instrument 400 includes input circuitry for receiving an input signal from the DUT 404 via the probe 402 and outputting a digital signal to the processor. The input signal is typically an analog signal but is converted to digital form by an analog-to-digital (A/D) converter 460 within the instrument 400. The processor 420 is operative to receive and process the digital signal and to output one or more signals derived therefrom; Paragraph [0032] Line 1-6) and the acoustic processing unit [420] (Processor 420 as the acoustic unit) (FIG. 4 is a block diagram illustrating example components of a test and measurement system including a test and measurement instrument 400 coupled via a test probe 402 to a device under test (DUT) 404. The test and measurement instrument 400 may be an oscilloscope or other type of instrument. The test and measurement instrument includes a user interface 410, a processor 420 coupled to processor memory 422; Paragraph [0031] line 1-8) are each housed within the oscilloscope [400] (FIG. 4 shows the interface [410] (User interface 410), the electrical measurement circuit and the acoustic processing unit [420] are housed within the oscilloscope 400). The purpose of doing so is to reduce the size of the device, to protect the units from environment or from any other noise and to reduce the cost of the device. 


Regarding claim 2, Wason teaches an oscilloscope, wherein 
at least one of the amplitude, the frequency, or the phase of the predetermined acoustic signal is modulated by the at least one measurement parameter derived from the measured electrical signal by the electrical measurement circuit (Each sub-circuit receives the input signal and electronically responds to a selected salient feature of that signal to generate a distinct waveform. The waveform is then transferred back to the bus line, through an amplifiers/filter; Column 4 Line 15-20; Some examples of the selected signal characteristics include pulse width, duty cycle, activity level, repetitive pattern comparison, and sampled signal level. Some representative types of noise or sound to be generated by the sub-circuits include clicks, pitch, harmonics, noise bursts, ticks and tocks, and voiced stopped consonants; Column 2 line 64-68 & Column 3 Line 1-2).

Regarding claim 3, Wason teaches an oscilloscope, wherein 
at least one of the amplitude, the frequency, or the phase of the predetermined acoustic signal is modulated by two different measurement parameters derived from the measured electrical signal by the electrical measurement circuit (Some examples of the selected signal characteristics include pulse width, duty cycle, activity level, repetitive pattern Column 2 line 64-68 & Column 3 Line 1-2).

Regarding claim 4, Wason teaches an oscilloscope, wherein 
at least one carrier tone of the predetermined acoustic signal is modulated (The audible output may either be monaural or stereophonic, and, in addition to providing a single audible sound, the audible output of a tested circuit might be compared to a standard sound pattern carried in computer memory to enable the engineer to perform a type of "signature analysis" of the circuit. It should also be recognized that the input signal need not be limited to one, as two or more input signals could be tested individually or collectively; Column 3 Line 64-68 and Column 4 Line 1-2).

Regarding claim 5, Wason teaches an oscilloscope, wherein 
a plurality of carrier tones of the predetermined acoustic signal are modulated (The audible output may either be monaural or stereophonic, and, in addition to providing a single audible sound, the audible output of a tested circuit might be compared to a standard sound pattern carried in computer memory to enable the engineer to perform a type of "signature analysis" of the circuit. It should also be recognized that the input signal need not be limited to one, as two or more input signals (as the plurality of carrier tones) could be tested individually or collectively; Column 3 Line 64-68 and Column 4 Line 1-2).

Regarding claim 6, Wason teaches an oscilloscope, wherein 
each carrier tone is modulated by a different source (The audible output may either be monaural or stereophonic, and, in addition to providing a single audible sound, the audible output of a tested circuit might be compared to a standard sound pattern carried in computer memory to enable the engineer to perform a type of "signature analysis" of the circuit. It should also be recognized that the input signal need not be limited to one, as two or more input signals could be tested individually or collectively; Column 3 Line 64-68 and Column 4 Line 1-2; two or more signal has different sources).
.
Regarding claim 7, Wason teaches an oscilloscope, wherein 
the at least one measurement parameter relates to at least one of amplitude, time, a parameter of an eye diagram, spectrum, jitter, histogram, or a parameter concerning serial bus analysis (Some representative types of noise or sound to be generated by the sub-circuits include clicks, pitch, harmonics, noise bursts, ticks and tocks, and voiced stopped consonants. By matching selected noise types with selected characteristics an audible display is generated representative to the operator or user of various characteristics of the sampled circuit. The selected characteristics can be displayed either individually or collectively; Column 2 Line 66-68 and Column 3 Line 1-6).


Regarding claim 8, Wason teaches an oscilloscope, wherein 
the at least one measurement parameter relates to at least one of the following:
a mask violation, a trigger frequency, a severity of a threshold crossing, the frequency of the electrical signal, the amplitude of the electrical signal, a magnitude of threshold violation, a magnitude of mask violation, a number of mask violations, an acquired waveform, a tracking waveform, a histogram, a maximum of amplitude, a minimum of amplitude, a local high of amplitude, a local low of amplitude, peak to peak of amplitudes, a mean value of amplitudes, a root mean square of amplitudes, a standard deviation of amplitudes, an overshoot, an area, a rise time, a fall time, a positive width, a negative width, a period, a delay, a burst width, a pulse count, a positive switching, a negative switching, a cycle area, a cycle mean, a cycle root mean square, a cycle standard deviation, a hold time, a hold ration, a pulse train, a slew rate rising, a slew rate falling, an excitation ratio, an eye height, an eye width, an eye top, an eye base, a Q factor, a signal to noise ratio, a duty cycle distortion, an eye rise time, an eye fall time, an eye bit rate, an eye amplitude, a jitter, a channel power, a bandwidth, an occupied bandwidth, a harmonic search, a total harmonic distortion, total harmonic distortion variants, overall voltage, overall voltage root mean square, a peak list, a cycle-to-cycle jitter, a N-cycle jitter, a cycle-to-cycle width, a cycle-to-cycle duty cycle, a time-interval error, a data rate, a unit interval, a skew delay, a skew phase, waveform count, waveform samples, histogram samples, histogram peak, peak value, maximum of histogram, minimum of histogram, median of histogram, range of histogram, range of histogram, mean of histogram, root mean square of histogram or statistical frequency of data packets (Some examples of the selected signal characteristics include pulse width, duty cycle, activity level, repetitive pattern comparison, and sampled signal level. Some representative types of noise or sound to be generated by the sub-circuits include clicks, pitch, harmonics, noise bursts, ticks and tocks, and voiced stopped consonants. By matching selected noise types with selected characteristics an audible display is generated representative to the operator or user of various characteristics of the Column 2 Line 64-68 and Column 3 Line 1-6).


Regarding claim 9, Wason teaches an oscilloscope, wherein 
the acoustic signal is a non-binary acoustic signal (an electrical signal, or physiological or physical activity which can be converted to electrical signals, into a plurality of distinct waveforms which, in turn, are converted into a plurality of distinct selected sounds or sound patterns designed to match speech characteristics for optimal human processing. Such sounds or sound patterns can be used for analyzing or evaluating circuits; Column 11 Line 20-26; The time duration, or width, and polarity of the digital pulses of the sampled circuit are important features. More directly, it may be important to know whether the pulses of the signal are of greater or less length than some preselected critical time duration; Column 4 Line 41-45; therefore the signal is waveform or pulses which are non-binary).

Claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wason ‘108 A in view of Robinson in the US patent Application Publication Number US 20060055709 A1.

Regarding claim 10, Wason teaches an oscilloscope (An audible displays and more particularly to the conversion of various salient features of signals in an electrical circuit (digital or analog) into audibly distinct sounds which are transmitted to a user through a speaker or headphones; Column 1 line 9-13; The audible display of the present invention is designed to be Column 3 Line 7-9), comprising:
an interface (connecter or interface through which signal is fed from the electrical circuit to the probe (not shown in the figure)) with which a probe [12] in Figure 1 for probing a device under test (FIG. 1 the auditory display instrument is connected to the electronic circuit to be sampled by some type of circuit tapping means such as a probe(s) 12 which initially and selectively supplies at least one electronic signal from a point or between points of the electrical circuit to be analyzed; Column 5 Line 37-42) is connected in order to retrieve an electrical signal (FIG. 1 the auditory display instrument is connected to the electronic circuit to be sampled by some type of circuit tapping means such as a probe(s) 12 which initially and selectively supplies at least one electronic signal from a point or between points of the electrical circuit to be analyzed; Column 5 Line 37-42; the plug receptacle 21 for buffer 14 through which the sampled signal is fed. Power for the buffer and the probe contact mute signal are applied through connector 23; Column 6 Line 27-30; Figure 2);
an electrical measurement circuit [14] (buffer box 14 as the electrical measurement circuit as it measures the signal from the probe) for measuring the electrical signal received from the probe [12] (A buffer box or input buffer 14 (FIG. 3) receives the signal from probe 12 and divides it into one signal which is transmitted onto the oscilloscope (in situations where the auditory display is used in conjunction with an oscilloscope) and another branch is transmitted onto the audio amplifier and filter 100 (FIG. 4). The buffer 14 of FIG. 3 is designed to receive a digital signal; Column 5 Line 42-49) and for deriving at least one measurement parameter from the measured electrical signal (After buffering, the signal is transmitted to the electrical Column 5 Line 54-57);
an acoustic processing circuit [sub-circuits 200, 300, 400, 500, and 600] for processing a signal obtained from the electrical measurement circuit [14] (Each sub-circuit receives the input signal and electronically responds to a selected salient feature of that signal to generate a distinct waveform. The waveform is then transferred back to the bus line, through an amplifiers/filter; Column 4 Line 15-20; Column 5 Line 57-68 and Column 6 Line 1-9 explains the signal processing obtained from electrical measurement circuit 14); and
  	a loudspeaker [20] (speaker 20) for outputting an acoustic signal representative of the signal obtained from the electrical measurement unit [14] (All of the above signals generated by sub-circuits 200, 300, 400, 500, and 600 are returned to the node of the audio mixer, the electrical bus line 10, and output either individually or collectively through the audio amplifier sub-circuit 100 to either a speaker 20 or a set of earphones 22; Column 6 Line 10-15; 
The waveform is then transferred back to the bus line, through an amplifiers/filter, from whence it is converted to an audible sound or sound patterns by either a speaker, earphones, or some other type of transducer which converts electrical signals into sound waves; Column 4 Line 18-24), 
wherein the acoustic processing unit is configured to receive at least one measurement parameter from the electrical measurement unit (Each sub-circuit receives the input signal and electronically responds to a selected salient feature of that signal to generate a distinct waveform. The waveform is then transferred back to the bus line, through an amplifiers/filter, from whence it is converted to an audible sound or sound patterns by either a Column 4 Line 15-24; Column 5 Line 57-68 and Column 6 Line 1-9), 
Wason teaches, some examples of the selected signal characteristics include pulse width, duty cycle, activity level, repetitive pattern comparison, and sampled signal level. Some representative types of noise or sound to be generated by the sub-circuits include clicks, pitch, harmonics, noise bursts, ticks and tocks, and voiced stopped consonants. By matching selected noise types with selected characteristics an audible display is generated representative to the operator or user of various characteristics of the sampled circuit. The selected characteristics can be displayed either individually or collectively (Column 2 Line 64-68 and Column 3 Line 1-6).
Wason fails to teach that the at least one measurement parameter comprises a mask violation.
Robinson teaches a digital storage oscilloscope has a display screen to display a waveform, and a mask defining compliant and non-compliant regions (Paragraph [0006] Line 1-3), wherein 
the at least one measurement parameter comprises a mask violation (A digital storage oscilloscope comprising: a signal input connection operable to receive a signal; processor circuitry connected to the input connection; a display screen operably connected to the circuitry; a data set corresponding to a selected mask stored in the circuitry; the mask having a compliant zone in which the signal complies with the mask; the mask having a non-compliant zone in which the signal violates the mask; Claim 10). The purpose of doing so is to indicate for each point along the time domain prior to, during, and after a switching event, what voltages are acceptable, and what are not.


Regarding claim 11, Wason teaches an oscilloscope, wherein 
the acoustic processing unit is configured to modulate a predetermined acoustic signal by the at least one measurement parameter (The audible output may either be monaural or stereophonic, and, in addition to providing a single audible sound, the audible output of a tested circuit might be compared to a standard sound pattern carried in computer memory to enable the engineer to perform a type of "signature analysis" of the circuit. It should also be recognized that the input signal need not be limited to one, as two or more input signals could be tested individually or collectively; Column 3 Line 64-68 and Column 4 Line 1-2).

Regarding claim 12, Wason teaches an oscilloscope, wherein 
wherein at least one of the amplitude, the frequency, or the phase of the predetermined acoustic signal is modulated by the at least one measurement parameter (Each sub-circuit receives the input signal and electronically responds to a selected salient feature of that signal to generate a distinct waveform. The waveform is then transferred back to the bus line, through an amplifiers/filter; Column 4 Line 15-20; Some examples of the selected signal characteristics include pulse width, duty cycle, activity level, repetitive pattern comparison, and sampled signal level. Some representative types of noise or sound to be Column 2 line 64-68 & Column 3 Line 1-2).

Regarding claim 13, Wason teaches an oscilloscope, wherein 
at least one of the amplitude, the frequency, or the phase of the predetermined acoustic signal is modulated by two different measurement parameters derived from the measured electrical signal by the electrical measurement unit (Some examples of the selected signal characteristics include pulse width, duty cycle, activity level, repetitive pattern comparison, and sampled signal level. Some representative types of noise or sound to be generated by the sub-circuits include clicks, pitch, harmonics, noise bursts, ticks and tocks, and voiced stopped consonants; Column 2 line 64-68 & Column 3 Line 1-2).

Regarding claim 14, Wason teaches an oscilloscope, wherein 
at least one carrier tone of the predetermined acoustic signal is modulated (The audible output may either be monaural or stereophonic, and, in addition to providing a single audible sound, the audible output of a tested circuit might be compared to a standard sound pattern carried in computer memory to enable the engineer to perform a type of "signature analysis" of the circuit. It should also be recognized that the input signal need not be limited to one, as two or more input signals could be tested individually or collectively; Column 3 Line 64-68 and Column 4 Line 1-2).

Regarding claim 15, Wason teaches an oscilloscope, wherein 
a plurality of carrier tones of the predetermined acoustic signal are modulated (The audible output may either be monaural or stereophonic, and, in addition to providing a single audible sound, the audible output of a tested circuit might be compared to a standard sound pattern carried in computer memory to enable the engineer to perform a type of "signature analysis" of the circuit. It should also be recognized that the input signal need not be limited to one, as two or more input signals (as the plurality of carrier tones) could be tested individually or collectively; Column 3 Line 64-68 and Column 4 Line 1-2).

Regarding claim 16, Wason teaches an oscilloscope, wherein 
each carrier tone is modulated by a different source (The audible output may either be monaural or stereophonic, and, in addition to providing a single audible sound, the audible output of a tested circuit might be compared to a standard sound pattern carried in computer memory to enable the engineer to perform a type of "signature analysis" of the circuit. It should also be recognized that the input signal need not be limited to one, as two or more input signals could be tested individually or collectively; Column 3 Line 64-68 and Column 4 Line 1-2; two or more signal has different sources).


Regarding claim 17, Wason teaches an oscilloscope, wherein 
the acoustic signal is a non-binary acoustic signal (an electrical signal, or physiological or physical activity which can be converted to electrical signals, into a plurality of distinct waveforms which, in turn, are converted into a plurality of distinct selected sounds or sound patterns designed to match speech characteristics for optimal human processing. Such sounds or Column 11 Line 20-26; The time duration, or width, and polarity of the digital pulses of the sampled circuit are important features. More directly, it may be important to know whether the pulses of the signal are of greater or less length than some preselected critical time duration; Column 7 Line 41-45; therefore the signal is waveform or pulses which are non-binary).

Regarding claim 18, Wason teaches an oscilloscope (An audible displays and more particularly to the conversion of various salient features of signals in an electrical circuit (digital or analog) into audibly distinct sounds which are transmitted to a user through a speaker or headphones; Column 1 line 9-13; The audible display of the present invention is designed to be used as an oscilloscope peripheral or as a stand-alone instrument; Column 3 Line 7-9), comprising: 
an interface (connecter or interface through which signal is fed from the electrical circuit to the probe (not shown in the figure)) with which a probe [12] in Figure 1 for probing a device under test (FIG. 1 the auditory display instrument is connected to the electronic circuit to be sampled by some type of circuit tapping means such as a probe(s) 12 which initially and selectively supplies at least one electronic signal from a point or between points of the electrical circuit to be analyzed; Column 5 Line 37-42) is connected in order to retrieve an electrical signal (FIG. 1 the auditory display instrument is connected to the electronic circuit to be sampled by some type of circuit tapping means such as a probe(s) 12 which initially and selectively supplies at least one electronic signal from a point or between points of the electrical circuit to be analyzed; Column 5 Line 37-42; the plug receptacle 21 for buffer 14 through which the sampled ; Column 6 Line 27-30; Figure 2);
an electrical measurement circuit [14] (buffer box 14 as the electrical measurement circuit as it measures the signal from the probe) for measuring the electrical signal received from the probe [12] (A buffer box or input buffer 14 (FIG. 3) receives the signal from probe 12 and divides it into one signal which is transmitted onto the oscilloscope (in situations where the auditory display is used in conjunction with an oscilloscope) and another branch is transmitted onto the audio amplifier and filter 100 (FIG. 4). The buffer 14 of FIG. 3 is designed to receive a digital signal; Column 5 Line 42-49) and for deriving at least one measurement parameter from the measured electrical signal (After buffering, the signal is transmitted to the electrical bus 10 from whence it is made available to each of the audibly differentiable waveform generating sub-circuits 200, 300, 400, 500, and 600; Column 5 Line 54-57);
an acoustic processing unit [sub-circuits 200, 300, 400, 500, and 600] for processing a signal obtained from the electrical measurement unit [14] (Each sub-circuit receives the input signal and electronically responds to a selected salient feature of that signal to generate a distinct waveform. The waveform is then transferred back to the bus line, through an amplifiers/filter; Column 4 Line 15-20; Column 5 Line 57-68 and Column 6 Line 1-9 explains the signal processing obtained from electrical measurement circuit 14); and
  	a loudspeaker [20] (speaker 20) for outputting an acoustic signal representative of the signal obtained from the electrical measurement unit [14] (All of the above signals generated by sub-circuits 200, 300, 400, 500, and 600 are returned to the node of the audio mixer, the electrical bus line 10, and output either individually or collectively through the audio amplifier sub-circuit 100 to either a speaker 20 or a set of earphones 22; Column 6 Line 10-15; 
wherein 
the acoustic processing unit is configured to receive at least one of measurement parameter from the electrical measurement unit (Each sub-circuit receives the input signal and electronically responds to a selected salient feature of that signal to generate a distinct waveform. The waveform is then transferred back to the bus line, through an amplifiers/filter, from whence it is converted to an audible sound or sound patterns by either a speaker, earphones, or some other type of transducer which converts electrical signals into sound waves; Column 4 Line 15-24; Column 5 Line 57-68 and Column 6 Line 1-9) for generating the acoustic signal (Some examples of the selected signal characteristics include pulse width, duty cycle, activity level, repetitive pattern comparison, and sampled signal level. Some representative types of noise or sound to be generated by the sub-circuits include clicks, pitch, harmonics, noise bursts, ticks and tocks, and voiced stopped consonants. By matching selected noise types with selected characteristics an audible display is generated representative to the operator or user of various characteristics of the sampled circuit. The selected characteristics can be displayed either individually or collectively; Column 2 Line 64-68 and Column 3 Line 1-6).
Wason  fails to teach at least one measurement parameter is a mask violation, a magnitude of mask violation, a number of mask violations, a histogram, peak to peak of amplitudes, a mean value of amplitudes, a root mean square of amplitudes, a standard deviation of amplitudes, an overshoot, an area, a rise time, a fall time, a positive switching, a negative switching, a cycle area, a cycle mean, a cycle root mean square, a cycle standard deviation, a 
Robinson teaches a digital storage oscilloscope has a display screen to display a waveform, and a mask defining compliant and non-compliant regions (Paragraph [0006] Line 1-3), wherein 
at least one measurement parameter is a mask violation, a magnitude of mask violation, a number of mask violations, a histogram, peak to peak of amplitudes, a mean value of amplitudes, a root mean square of amplitudes, a standard deviation of amplitudes, an overshoot, an area, a rise time, a fall time, a positive switching, a negative switching, a cycle area, a cycle mean, a cycle root mean square, a cycle standard deviation, a hold time, a hold ration, a pulse train, a slew rate rising, a slew rate falling, an excitation ratio, an eye height, an eye width, an eye top, an eye base, a Q factor, a signal to noise ratio, an eye rise time, an eye fall time, an eye bit rate, an eye amplitude, a jitter, a channel power, a bandwidth, an occupied bandwidth, a harmonic search, a total harmonic distortion, total harmonic distortion variants, overall voltage root mean square, a peak list, a cycle-to-cycle jitter, a N-cycle jitter, a cycle-to-cycle width, a cycle-to-cycle duty cycle, a time-interval error, a unit interval, a skew delay, a skew phase, waveform count, waveform samples, histogram samples, histogram peak, peak value, maximum of histogram, minimum of histogram, median of histogram, range of histogram, range of histogram, mean of histogram, root mean square of histogram or statistical frequency of data packets. (A digital storage oscilloscope comprising: a signal input connection operable to receive a signal; processor circuitry connected to the input connection; a display screen operably connected to the circuitry; a data set corresponding to a selected mask stored in the circuitry; the mask having a compliant zone in which the signal complies with the mask; the mask having a non-compliant zone in which the signal violates the mask; Claim 10). The purpose of doing so is to indicate for each point along the time domain prior to, during, and after a switching event, what voltages are acceptable, and what are not.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Wason in view of Robinson, because Robinson teaches to include a measurement parameter comprises a mask violation to indicate for each point along the time domain prior to, during, and after a switching event, what voltages are acceptable, and what are not (Paragraph [0003]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497.  The examiner can normally be reached on 9:00 am-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866